COOK, Judge
(concurring):
A recent ruling by the Judge Advocate General of the Navy, reported in “Off the Record”1 invites reexamination of the correctness of some decisions by this Court in regard to recurrent problems of court-martial jurisdiction over the person of an accused. However, legislative inquiry into the matter may develop a better factual predicate for such reexamination. Accordingly, I am satisfied to approach the issue on the basis of past precedents.
Viewing the jurisdictional matter from the standpoint of our previous cases, I have, as the principal opinion notes, a different view of them than that of the majority. Even in my view, however, there is no violation of the enlistment regulation. As the opinion of the Court of Military Review indicates, the judge who dismissed the charge “had no idea of [accused’s] enlistment in lieu of prosecution.” The literal language of the regulation was observed in that the accused was not released from civilian charges “on the condition that . . . [he] apply for or be accepted for enlistment.” I agree, therefore, that the court-martial had jurisdiction over the accused. I also agree there is no merit in his attack on the trial judge’s ruling as to the requested witnesses. Consequently, I join in affirming the decision of the Court of Military ■ Review.

. “Off the Record”, Department of the Navy, Office of the Judge Advocate General, No. 72, 13 March 1978, at 132. In material part the Judge Advocate General said: “The decisions of the Court of Military Appeals are dispositive as to matters, reasonably comprehended within the provisions of the Uniform Code of Military Justice. McPhail v. United States The UCMJ, however, has no application to enlistments in the naval or military service.” Id. at 135.